J -S26025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                    Appellee

               v.

  KEVIN L. WHITE

                    Appellant                      No. 3949 EDA 2017
             Appeal from the PCRA Order November 21, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0012297-2008,
            CP-51-CR-0015964-2008, CP-51-CR-0015967-2008

BEFORE:    PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                     FILED JULY 23, 2019

      Appellant, Kevin L. White, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which denied as untimely his first

petition filed under the Post Conviction Relief Act ("PCRA").1 On January 26,

2009, Appellant pled guilty to first -degree murder at two docket numbers, and

endangering the welfare of a child, simple assault, and indecent exposure at

a third docket number. The court sentenced Appellant to life imprisonment

without the possibility of parole, and Appellant sought no direct review. On

June 13, 2016, Appellant filed his first PCRA petition pro se, and subsequently

filed six amended pro se petitions. The PCRA court appointed counsel, and on



1 42 Pa.C.S.A. §§ 9541-9546.



   Retired Senior Judge assigned to the Superior Court.
J -S26025-19


June 10, 2017, counsel filed a petition to withdraw and a Turner/Finley2 no -

merit letter. The court issued Rule 907 notice on June 16, 2017, and Appellant

filed a pro se response. On August 10, 2017, the court issued a second Rule

907 notice at one of the docket numbers due to the court inadvertently listing

the wrong docket number on the original Rule 907 notice. On November 21,

2017, the court dismissed Appellant's petition and permitted counsel to
withdraw. Appellant timely filed a pro se notice of appeal on November 30,

2017.3 On December 1, 2017, the court ordered Appellant to file a concise

statement of errors per Pa.R.A.P. 1925(b); Appellant timely complied.

      The timeliness of     a   PCRA petition   is   a   jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A PCRA petition

shall be filed within one year of the date the underlying judgment of sentence

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence is final

"at the conclusion of direct review, including discretionary review in the
Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review."            42 Pa.C.S.A.    §


9545(b)(3). The exceptions to the time -bar excuse the late filing of a petition




2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

3 Appellant filed his single notice of appeal prior to June 1, 2018. Thus, his
case does not present a jurisdictional issue pursuant to Commonwealth v.
Walker,       Pa.     , 185 A.3d 969 (2018).




                                     -2
J -S26025-19


in limited circumstances; a petitioner must assert an exception within 60 days

of when the claim could have first been presented.4 42 Pa.C.S.A. § 9545(b)(1-

2). "A claim for ineffective assistance of counsel does not save an otherwise

untimely petition for review on the merits." Commonwealth v. Gamboa-
Taylor, 562 Pa. 70, 80, 753 A.2d 780, 785 (2000).

      Instantly, the judgment of sentence became final on February 25, 2009,

upon expiration of the time to file a notice of appeal with the Superior Court.

See Pa.R.A.P. 903(a). Appellant filed his current petition on June 13, 2016,

which is patently untimely.       See 42 Pa.C.S.A. § 9545(b)(1).          Appellant

attempts to invoke the "newly -discovered facts" exception to the statutory

time -bar per Section 9545(b)(1)(ii), claiming he recently discovered through

the help of "jailhouse lawyers" that his attorney led him to plead guilty to first -

degree murder when Appellant was actually guilty of third-degree murder.5




4 As of December 24, 2018, Section 9545(b)(2) now allows that any PCRA
petition invoking a timeliness exception must be filed within one year of the
date the claim first could have been presented. See Act 2018, Oct. 24, P.L.
894, No. 146, § 2, effective in 60 days [Dec. 24, 2018]. This amendment
does not apply to Appellant's case, which arose before the effective date of
the amendment.

5 Issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed waived
for appellate review. Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d
775 (2005). Instantly, the trial court opinion addresses additional "newly -
discovered facts," which Appellant previously raised in an effort to satisfy the
PCRA time -bar. (See Trial Court Opinion, filed January 12, 2018, at 6).
Appellant only mentions one of these arguments in his Rule 1925(b)
statement, however. As a result, Appellant has waived these additional claims
on appeal. See Castillo, supra.
                                       -3
J -S26025-19


This claim of plea counsel's ineffectiveness does not satisfy an exception to

the PCRA time -bar. See 42 Pa.C.S.A. § 9545(b)(1); Gamboa-Taylor, supra.

Accordingly, the PCRA court properly dismissed Appellant's petition       as

untimely. See Zeigler, supra.
      Order affirmed.

Judgment Entered.




  seph D. Seletyn,
Prothonotary


Date: 7/23/19




                                    -4